Opinion by
Judge Pryor:
The court properly instructed the jury. They were told that Conley, the attorney, had no power to compromise or settle the claim by taking a horse unless expressly authorized by his client to do so; that the mere employment as attorney gave him no such right. Under this instruction the jury rendered a verdict for the defendant, and the verdict not being unsupported by proof, will not be disturbed.
The appellee on the question made as to the costs, could only have been made liable for what occurred from the institution of the suit to the filing of the defense.
The error as to costs is too trifling to authorize a reversal.
Judgment affirmed.